DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the selecting of the second SMF is performed by the AMF or is performed through a Service Communication Proxy (SCP)”. This contradicts claim 6 where the selection is performed by the AMF.  Claim 17 recites, “the selecting of the second SMF is performed by the AMF or is performed through a Service Communication Proxy (SCP)”. This contradicts claim 6 where the selection is performed by the AMF. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EICSSON (SMF context transfer, S2-1906774, 3GPP TSG-SA2 Meeting  #133, Reno, USA, May 2019).

Regarding claim 1, Ericsson teaches A method, performed by a first Session Management Function (SMF) (“Old SMF” in figure 4xx.4.1.1-1), for providing a continuous service to a user equipment (UE) (step 4 page 3 The same PDU Session ID as received in step 1 is used), the method comprising: 
identifying, by the first SMF, triggering of an SMF change operation (figure 4xx.4.1.1-1 step 1. SM context transfer is triggered); 
transmitting, to an Access and Mobility Management Function (AMF) (AMF in figure 4xx.4.1.1-1), a message indicating a change in a status of a Packet Data Unit (PDU) session of the UE so as to request a procedure of changing an SMF (page 3 2. From Old SMF to AMF Nsmf_PDUSession_StatusNotify (SMF transfer indication, New SMF ID);
5. From New SMF to Old SMF Nsmf_PDUSessionContextRequest request); and 
transmitting a context request response message to the second SMF (page 3 7.	From Old SMF to New SMF Nsmf_PDUSessionContextRequest response (SM Context)).

Regarding claim 2, Ericsson teaches The method of claim 1, wherein 
the SMF change operation is triggered in response to a request by Operations, Administration and Maintenance (OAM) (page 3 1. SM context transfer is triggered, e.g. by OAM), and 
the request by the OAM comprises identification information of the second SMF (page 3 1. SM context transfer is triggered, e.g. by OAM including ...New SMF ID).

Regarding claim 4, Ericsson teaches The method of claim 1, wherein the message indicating a change in the status of the PDU session with respect to the UE comprises at least one of identification information of the second SMF (step 1 page 3 New SMF ID), context identification (ID) (step 1 page 3 PDU session ID), or ID information of the UE.

Regarding claim 5, Ericsson teaches The method of claim 1, wherein 
7. From Old SMF to New SMF Nsmf_PDUSessionContextRequest response (SM Context).)
the context comprises information about a User Plane Function (UPF) to be selected by the second SMF (page 3 9. The SM Context includes the IP address(es) in case PDU session is of type IPv4, IPv6 or IPv4v6, or the Ethernet MAC address(es) in case PDU session type Ethernet)   .

Regarding claim 6, Ericsson teaches A method, performed by an Access and Mobility Management Function (AMF) (AMF in figure 4xx.4.1.1-1), for providing a continuous service to a user equipment (UE) (step 4 page 3 The same PDU Session ID as received in step 1 is used), the method comprising: 
receiving, from a first Session Management Function (SMF) (“Old SMF” in figure 4xx.4.1.1-1), a message indicating a change in a status of a Packet Data Unit (PDU) session of the UE so as to request a procedure of changing an SMF (page 3 2. From Old SMF to AMF Nsmf_PDUSession_StatusNotify (SMF transfer indication, New SMF ID); 
selecting a second SMF that is a target SMF (page 3 4. AMF uses New SMF ID to select New SMF) ;
transmitting, to the second SMF, a request message of requesting generation of a new session (page 3 4. AMF uses New SMF ID to select New SMF and sends Nsmf_PDU_Session_CreateSMContext request) ; and 
10. From New SMF to AMF: Nsmf_PDU_Session_CreateSMContext response).

Regarding claim 7, Ericsson teaches The method of claim 6, wherein the selecting of the second SMF is performed by the AMF (page 3 4. AMF uses New SMF ID to select New SMF )or is performed through a Service Communication Proxy (SCP).


Regarding claim 9, Ericsson teaches The method of claim 6, wherein 
the message indicating a change in the status of the PDU session with respect to the UE comprises at least one of identification information of the second SMF (step 1 page 3 New SMF ID), context identification (ID) (step 1 page 3 PDU session ID), or ID information of the UE, and 
the identification information of the second SMF comprises SMF set identification information (page 2 section 4.xx.5.2 the context-specific transfer procedures between different SMF Sets ).

Regarding claim 10, Ericsson teaches The method of claim 6, wherein the second SMF is registered in a Unified Data Management (UDM) (page 4 . 11. New SMF registers to UDM).

Regarding claim 11, Ericsson teaches A first Session Management Function (SMF) ) (“Old SMF” in figure 4xx.4.1.1-1), for providing a continuous service to a user equipment (UE) (step 4 page 3 The same PDU Session ID as received in step 1 is used), the first SMF comprising: 
a transceiver; and 
a processor coupled with the transceiver and configured to 
identify, by the first SMF, triggering of an SMF change operation(figure 4xx.4.1.1-1 step 1. SM context transfer is triggered); 
transmit, to an Access and Mobility Management Function (AMF) (AMF in figure 4xx.4.1.1-1), a message indicating a change in a status of a Packet Data Unit (PDU) session of the UE so as to request a procedure of changing an SMF (page 3 2. From Old SMF to AMF Nsmf_PDUSession_StatusNotify (SMF transfer indication, New SMF ID);
receive a context request message requesting a context of the UE from a second SMF that is a target SMF (page 3 5. From New SMF to Old SMF Nsmf_PDUSessionContextRequest request); and 
transmit a context request response message to the second SMF (page 3 7.	From Old SMF to New SMF Nsmf_PDUSessionContextRequest response (SM Context).).

Regarding claim 12, Ericsson teaches The first SMF of claim 11, wherein 
1. SM context transfer is triggered, e.g. by OAM), and 
the request by the OAM comprises identification information of the second SMF (page 3 1. SM context transfer is triggered, e.g. by OAM including ...New SMF ID).

Regarding claim 14, Ericsson teaches The first SMF of claim 11, wherein the message indicating a change in the status of the PDU session with respect to the UE comprises  at least one of identification information of the second SMF (step 1 page 3 New SMF ID), context identification (ID) (step 1 page 3 PDU session ID), or ID information of the UE.

Regarding claim 15, Ericsson teaches The first SMF of claim 11, wherein the context request response message comprises the context of the UE which is requested by the second SMF (page 3 7. From Old SMF to New SMF Nsmf_PDUSessionContextRequest response (SM Context).), and 
the context comprises information about a User Plane Function (UPF) to be selected by the second SMF  (page 3 9. The SM Context includes the IP address(es) in case PDU session is of type IPv4, IPv6 or IPv4v6, or the Ethernet MAC address(es) in case PDU session type Ethernet)   .


Regarding claim 16, Ericsson teaches An Access and Mobility Management Function (AMF) (AMF in figure 4xx.4.1.1-1), for providing a continuous service to a user equipment (UE) (step 4 page 3 The same PDU Session ID as received in step 1 is used), the AMF comprising: 
a transceiver; and 
a processor coupled with the transceiver and configured to 
receive, from a first Session Management Function (SMF) (“Old SMF” in figure 4xx.4.1.1-1), a message indicating a change in a status of a Packet Data Unit (PDU) session of the UE so as to request a procedure of changing an SMF (page 3 2. From Old SMF to AMF Nsmf_PDUSession_StatusNotify (SMF transfer indication, New SMF ID); 
select a second SMF that is a target SMF (page 3 4. AMF uses New SMF ID to select New SMF) ;
transmit, to the second SMF, a request message of requesting generation of a new session (page 3 4. AMF uses New SMF ID to select New SMF and sends Nsmf_PDU_Session_CreateSMContext request) ; and 
receive, from the second SMF, a response message with respect to the request message of requesting generation of the new session (page 3 10. From New SMF to AMF: Nsmf_PDU_Session_CreateSMContext response).

Regarding claim 17, Ericsson teaches The AMF of claim 16, wherein selection of the second SMF is performed by the AMF (page 3 4. AMF uses New SMF ID to select New SMF )or is performed through a Service Communication Proxy (SCP).

Regarding claim 19, Ericsson teaches The AMF of claim 16, wherein 
the message indicating a change in the status of the PDU session with respect to the UE comprises at least one of identification information of the second SMF (step 1 page 3 New SMF ID), context identification (ID) (step 1 page 3 PDU session ID), or ID information of the UE, and 
the identification information of the second SMF comprises SMF set identification information (page 2 section 4.xx.5.2 the context-specific transfer procedures between different SMF Sets )..

Regarding claim 20, Ericsson teaches The AMF of claim 16, wherein the second SMF is registered in a Unified Data Management (UDM) (page 4 . 11. New SMF registers to UDM).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of 3GPP (Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 TS 23.502 V16.0.2, 2019)  .

Regarding claim 3, Ericsson teaches The method of claim 1, further comprising: 
transmitting, to the AMF, a message requesting notification of information about a change in a status of the UE (Editor Note between step 2 and step 3 page 3 notify of the UE status from SMF to AMF) .
Ericsson does not explicitly teach
receiving, from the AMF, a notification message indicating the change in the status of the UE .
In a similar endeavor, 3GPP teaches
receiving, from the AMF, a notification message indicating the change in the status of the UE (3GPP  section 5.2.2.3.1  This service enables an NF to subscribe and get notified about an Event ID. Following UE access and mobility information event are considered ...  - Connectivity state changes (IDLE or CONNECTED); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP to arrive at the invention .


Regarding claim 8, Ericsson teaches. The method of claim 6, further comprising: 
receiving, from the first SMF, a message requesting notification of information about a change in a status of the UE (Editor Note between step 2 and step 3 page 3 notify of the UE status from SMF to AMF).
Ericson does not explicitly teach
monitoring the change in the status of the UE; and 
transmitting, to the first SMF, a notification message indicating the change in the status of the UE, based on a result of the monitoring.
In a similar endeavor, 3GPP teaches
monitoring the change in the status of the UE (3GPP  page 237  step 1 The AF subscribes to one or several Event(s) (identified by Event ID) and provides the associated notification endpoint  … Event Reporting Information defines the type of reporting requested (e.g. one-time reporting, periodic reporting or event based reporting, for Monitoring Events). , section 5.2.2.3.1 page 336  - Connectivity state changes (IDLE or CONNECTED)) ; and 
transmitting, to the first SMF, a notification message indicating the change in the status of the UE, based on a result of the monitoring (3GPP  section 5.2.2.3.1 pages 335-336 This service enables an NF to subscribe and get notified  - Connectivity state changes (IDLE or CONNECTED)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP to arrive at the invention .
The motivation of doing so would have notified the first NF of connectivity status change of the UE.

Regarding claim 13, Ericsson teaches the first SMF of claim 11, wherein the processor is further configured to 
transmit, to the AMF, a message requesting notification of information about a change in a status of the UE Editor Note between step 2 and step 3 page 3 notify of the UE status from SMF to AMF) .
Ericsson does not explicitly teach
receiving, from the AMF, a notification message indicating the change in the status of the UE .
In a similar endeavor, 3GPP teaches
receiving, from the AMF, a notification message indicating the change in the status of the UE (3GPP  section 5.2.2.3.1  This service enables an NF to subscribe and get notified about an Event ID. Following UE access and mobility information event are considered ...  - Connectivity state changes (IDLE or CONNECTED); 

The motivation of doing so would have notified the first NF of connectivity status change of the UE.

Regarding claim 18, Ericsson teaches The AMF of claim 16, wherein the processor is further configured to 
receive, from the first SMF, a message requesting notification of information about a change in a status of the UE (Editor Note between step 2 and step 3 page 3 notify of the UE status from SMF to AMF).
Ericson does not explicitly teach
monitoring the change in the status of the UE; and 
transmitting, to the first SMF, a notification message indicating the change in the status of the UE, based on a result of the monitoring.
In a similar endeavor, 3GPP teaches
monitoring the change in the status of the UE (3GPP  page 237  step 1 The AF subscribes to one or several Event(s) (identified by Event ID) and provides the associated notification endpoint  … Event Reporting Information defines the type of reporting requested (e.g. one-time reporting, periodic reporting or event based reporting, for Monitoring Events). , section 5.2.2.3.1 page 336  - Connectivity state changes (IDLE or CONNECTED)) ; and 
 This service enables an NF to subscribe and get notified about an Event ID. Following UE access and mobility information event are considered ...  - Connectivity state changes (IDLE or CONNECTED)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP to arrive at the invention .
The motivation of doing so would have notified the first NF of connectivity status change of the UE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644